Title: To Benjamin Franklin from Ingenhousz, 25 May 1779
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear friend.
London May 25 1779
I reciev’d your lettre of the 4 of May and thank you for the communication of your paper upon the Aurora Borealis, which I find to contain very natural and truly philosophical Suppositions. I had scarce reciev’d it, but it was known by many I had it, tho I did mentioned to no body, except to Dr. Priestley. After having taken a copy of it I sent it to Magellan, who had allready enquired after it, and who would forward it to Mr. Vaughan. It has given a general satisfaction. As it has been allready read at the Royal Academy I think it can for that reason not with propriety be read at the R. S.. But Dr. Priestley and others were very glad to hear you would soon favour the Royal society with a paper upon a more usefull subject. Dr. Priestley desired me to let you know, that he desires much you should direct it to him for to be presented at the Society, and send it soon. For my part I rejoice to see, that you still take delight in Philosophical pursuits and cannot but hope that this taste will groe upon you.
At the next council of the Royal Society the matter of your copies will be taken up, and the copies certainly granted as your property: I will forward them as you direct it, if I doe not find some better oportunity. I will send also your roasting vessel.
As I could not possibly finish my book upon the smallpox, being so often interrupted, I thought, that, if I quit this country before finishing it, it may possibly have the same fate, as had my Latin translation of your book. I therefore have asked leave from my Imperial Masters to spend the summer and part of the winter here. I intend to retire in a country house for the summer season for to work quietely, but near the town. Letters directed to my name at Dun & Taylor. N. 6 Fleet Street will be forwarded to me. Two papers of mine upon Electricity are in the press, if they come out before the volume of the transactions reaches you, I will by some or other oportunity forward a copy of them to you.
I draw’d up a paper upon a new method of suspending magnetical needles, which did please much to those of my friends, to whom I communicated my idea. Mr. Nairn was so much strukt with it, that he thought much of securing a patent for him of the invention. A new theory of mine upon the nature and explosive force of gunpowder gave much satisfaction to the R Society. No body thought before me upon the true explication of this awfull ingredient. Dr. Priestley having red my paper, acknowledges, I hit at the true theory, and that his theory is far inferior to mine.
Our respectable friend is very well, now at Bath.
Recieve my thanks for the care of the article to your Nephew whose answer I found with much satisfaction inclosed in yours.
I am very respectfully Dear friend Your Most obedient humble servant
J. Ingen Housz
 
Addressed: Mr Tourton / A Monsieur / Monsieur Le Docteur / francklin / a Passy
Notations in different hands: Ingenhouss May 25. 1779. / Le d.. Ingenhou [torn] / Dr Ingenhauss
